Ingraham, J. (dissenting):
While I should not be disposed to dissent from the conclusion to which Mr. Justice Patterson has arrived as to his disposition of that part of the order which denies the motion to set aside the judgment and allow the moving parties to be made parties to the action and to defend, I dissent from affirming this order so far as it denies .the motion to compel the sheriff and the plaintiffs in the action to reinstate McLeod and Eickhoff in possession of the premises from which they were removed by the sheriff. It seems to be *270undisputed that prior to the commencement of the action and for ten years prior to the eviction, McLeod, or his assignor or grantor, was in actual possession of a portion of the premises, to recover1 the possession of which this action was brought. Eickhoff, one of the moving parties, was also in peaceable possession of the premises. They, were not made parties to the action as required by section 1502 of the Code of Civil Procedure. When this judgment was obtained," which was by consent and without notice to McLeod and Eickhoff, it seems to have.been put in the hands of the sheriff, and his deputy proceeded to enforce it. In doing' so, these persons in' peaceable possession of the property, not parties to the action, were forcibly ejected, the sheriff’s deputies being supported by a police captain and four policemen, and those in possession threatened with arrest if they interfered with tlie sheriff. It seems to me that this" act was entirely illegal and unauthorized, and that those who were in possession and thus illegally ejected had a right to apply to the court to direct its officers and the parties to the action to reinstate them in the possession from which they, were thus violently and illegally ejected, and that the motion to that extent at least should have been granted. I know of' no authority which justifies a sheriff under a judgment in an action of' ejectment in proceeding to the property and ejecting persons in' possession of it, claiming a right to such possession, who are not parties to the action, or claiming under or through such parties; and whether these persons had been actually in possession prior to the commencement of the action or not, it seems to me that before they could be ejected and that possession taken from them, they were at least entitled to their day in court and to be heard as to their right to possession. The prevailing opinion seems to concede that if the M'ichells had been in actual possession of the property, their ejectment would have been illegal, as. they were in such possession prior to the commencement of the. action, but McLeod claims his possession as a continuance of the possession of the Michells by right of an assignment or transfer -of Michell to him. If Michell had a right to possession, and such possession had extended for upwards of ten years, as appears from the papers, there certainly would seem to be no objection to his transferring that right to McLeod, and whether that transfer was pending an action of ejectment or not. McLeod certainly had a right to have *271his day in court before he could be forcibly ejected from the possession of the premises.
The prevailing opinion decides that these people in possession of this property had no title to it, but they were in possession, and before it can be determined whether or not they have a title to the premises, it would seem to me that they were entitled to have that question determined in an action to which they are parties. These moving parties have been unlawfully ejected by an officer of the court, acting under its authority. Judicial sanction of such proceedings is an invitation to abandon judicial 23roceedings and resort to physical force. It seems to me a strange proposition that those in possession have no right to apply to the court to require its officer to undo the wrong that has been done and restore to them the possession from which they have been unlawfully ejected.
Order affirmed, with ten dollars costs and disbursements.